PER CURIAM.
The petition for writ of prohibition is denied on the merits.
. Petitioner is warned that any future pleadings determined by this court to be frivolous.or successive may result in the imposition of sanctions against him, including a prohibition against any further pro se pleadings and a referral to the Florida Department of Corrections for disciplinary procedures pursuant to the rules of the Department as provided in section 944.279, .Florida Statutes. (2015). See Fla. R. App. P. 9.410.
ROBERTS, C. J., MAKAR and OSTERHAUS, JJ., concur.